





CITATION: Jeffery v. London Life
        Insurance Company, 2011 ONCA 683



DATE: 20111103



DOCKET: C52858



COURT OF APPEAL FOR ONTARIO



O’Connor A.C.J.O., Blair and LaForme JJ.A.



BETWEEN:



James Jeffery and  D’Alton S. Rudd



Plaintiffs/Respondents



and



London Life Insurance Company and The Great-West Life
        Assurance Company



Defendants/Appellants

Proceeding
            Under the
Class Proceedings Act, 1992
, S.O. 1992, c. 6

AND BETWEEN:

John
          Douglas McKittrick

Plaintiff/Respondent

and

The
          Great-West Life Assurance Company and Great-West Lifeco Inc.

Defendants/Appellants

Proceeding
          Under the
Class Proceedings Act, 1992
, S.O. 1992, c. 6



Sheila R. Block, Wendy M. Matheson and Crawford G. Smith, for
        the appellants



Paul J. Bates, David B. Williams, Jonathan J.
        Foreman, and Robert L. Gain, for the respondents



Heard:  June 6, 7 and 8, 2011

On appeal from the judgment of Justice Johanne N. Morissette
            dated October 1, 2010, with reasons reported at 2010 ONSC 4938, 74 B.L.R. (4th)
            83.



TABLE
    OF CONTENTS

I  
    OVERVIEW...........................................................................................................1
II
    FACTS.....................................................................................................................3
(1)

Participating Policies..................................................................................3
(2)

PATs...........................................................................................................4
(3)

Review of the
    PATs....................................................................................7
(4)

The
    ERA....................................................................................................10
(5)

Class Members’
    Complaints......................................................................12
III 
    THE TRIAL JUDGE’S DECISION
    ....................................................................14
IV 
    ISSUES.................................................................................................................17
V 
    SECTION 331(4)...................................................................................................17
(1)

Parties’
    Submissions..................................................................................18
(2)

Trial Judge’s s. 331(4) Analysis and
    Findings.......................................... 20
(a)

Expert
    Evidence....................................................................................20
(b)

Other
    Evidence.....................................................................................28
(c)

Conclusion............................................................................................31

VI  SECTION
    458......................................................................................................32

VII  SECTION 462....................................................................................................32
VIII 
    SECTION
    166(2)..............................................................................................37
IX 
    OSFI’S REVIEW……………………………………………………………....38
X 
    REMEDY.............................................................................................................40
(1)

Introduction...............................................................................................40
(2)

Interpretation of s. 1031 of the
ICA
...........................................................41
(a)

Introduction..........................................................................................41
(b)

Case
    Law..............................................................................................43
(c)

Three Types of Statutory Procedural
    Remedies...................................44
(d)

The “Oppression Remedy” Analogy is
    Inapplicable............................47
(e)

The Allocation Methods and Alternative
    Measures.............................49
(f)

The “Behaviour Modification” Ethic of the
Class Proceedings Act
(“CPA”)................................................................................................52
(3)

Appropriate
    Remedies..............................................................................53
(a)

The Trial Judge’s
    Solution...................................................................55
(b)

Other Alternatives................................................................................56
(i)

Leaving the PATs in Place........................................................57
(ii)

The Unwinding
    Options............................................................58
(iii)

Choice of
    Options......................................................................59
(iv)

Payment for Expense
    Savings Benefits Received to the Present...61
(v)

The $68.2 Million ERA Expense Savings and the Additional $27.1 Million
    Expense Savings...........................................................62
(vi)

The Tax Gross
    Up......................................................................65
(vii)

Other Relief................................................................................66
XI 
    DISPOSITION......................................................................................................67
APPENDIX
    “A”..........................................................................................................70

By the Court:

I.
[1]

The two class actions that underlie this appeal stem from the
    acquisition of London Life Insurance Company (London Life) by The Great-West
    Life Assurance Company (Great-West Life) in 1997. The members of the classes
    consist of holders of the participating life insurance policies of the two
    companies.
[2]

It was anticipated that the merger of the two companies operations
    would lead to substantial synergistic benefits that would result in reduced
    expenses, which in part would benefit the companies participating insurance
    policy accounts (PAR accounts).
[3]

At issue on this appeal is the validity of what are referred to as the
    participating account transactions (PATs), whereby $220 million in cash from
    the PAR accounts was exchanged for what were called pre-paid expense assets
    (PPEAs), which represented the anticipated expense savings to be realized by
    those accounts over a 25-year period. The $220 million was used to finance
    approximately 7.5 percent of the $2.9 billion acquisition price.
[4]

After a common issues trial, the trial judge found that the PATs
    breached four provisions of the
Insurance Companies Act
, S.C. 1991, c.
    47 (
ICA
):
·

s. 462, which prohibits transfers from a participating account
    except in certain defined circumstances;
·

s. 458, which deals with the allocation of expenses to
    participating accounts;
·

s. 331(4), which requires that financial statements be prepared
    in accordance with generally accepted accounting principles (GAAP); and
·

s. 166(2), which requires directors, officers and employees to
    comply with the
ICA
. (For easy reference, these and other relevant
    provisions are set out in full at

Appendix A.)
[5]

As part of her analysis, the trial judge found that the PPEAs were not

assets under GAAP.
[6]

The trial judge made a number of remedial orders pursuant to s. 1031 of
    the
ICA
.  Most significantly, she ordered Great-West Life and London
    Life to pay approximately $390 million to the PAR accounts, which represented
    the return of the contributions of $220 million made in 1997 together with a
    reasonable rate of return on that money.  The trial judge also ordered that
    litigation trusts be created with a view to distributing the approximately $390
    million to the participating policyholders.
[1]

[7]

Great-West Life and London Life appeal the trial judges findings of
    statuto
ry
breaches and the remedies she ordered.
[8]

For the reasons that follow, we would not interfere with the trial
    judges findings that ss. 331(4), 458 and 462 were breached, but conclude that
    she erred in her s. 166(2) analysis and in formulating the remedy pursuant to
    s. 1031 of the
ICA
. While we are interfering with some of her
    conclusions, we recognize the difficulty of this case and commend her for her clear
    and thorough reasons.
II. FACTS
(1) Participating Policies
[9]

Life insurance policies are either participating or non-participating
    policies.  Participating policies are, in essence, a contract of life insurance
    and an investment contract.
[10]

Participating policies are for life regardless of changes in
    insurability.  They have guaranteed premiums, guaranteed death benefits and
    guaranteed cash surrender values. They also provide participation in the
    profits of the company - hence their name. Participating policyholders pay
    higher premiums than non-participating policyholders.
[11]

Life insurance companies that issue participating policies are required,
    pursuant to s. 456 of the
ICA
, to maintain accounts in respect of participating
    policies separately from those maintained in respect of the companies other
    businesses.  In other words, PAR accounts are maintained separately from what
    are referred to as shareholder accounts.  PAR accounts are not legal entities;
    they are the accounting records that record the debits and credits, and assets
    and liabilities, associated with the participating policy business. 
    Segregation of assets is not required.
[12]

Under ss. 457 and 458 of the
ICA
, an insurance company that has
    participating policies must allocate income and expenses of the company to its PAR
    account according to approved allocation methods.  These allocation methods
    are designed to ensure that the income and expenses of the company are divided
    between PAR accounts and shareholder accounts in a manner that is fair and
    equitable.
[13]

The capital in a PAR account may only be invested in accordance with the
ICA
. Section 464 of the
ICA
provides that dividends or bonuses
    may be paid out to participating policyholders in accordance with dividend or
    bonus policies established pursuant to s. 165(2)(e) of the
ICA
. 
    Directors of companies with participating policies decide the amount of
    dividends or bonuses to be paid to participating policyholders.
(2) PATs
[14]

In November 1997, Great-West Life acquired London Life.  In doing so,
    Great-West Life anticipated that the acquisition would give rise to significant
    synergies because both companies are large life insurers.  The potential
    expense savings included savings in the participating businesses of both
    companies.  In structuring the acquisition, Great-West Life considered whether
    the PAR accounts should contribute to the financing of its bid and, if so,
    how.  Great-West Lifes appointed actuary
[2]
developed the PATs approach.
[15]

In brief, the PATs involved a contribution by the PAR accounts of
    Great-West Life and London Life to the financing of the acquisition in exchange
    for PPEAs in the same amounts as the contributions plus a return on investment
    of 6.91 percent per annum.  The Great-West Life and London Life PAR accounts
    transferred $40 million and $180 million respectively to their companies
    shareholder accounts. The London Life shareholder account loaned Great-West
    Life the $180 million it had received from its PAR account in order for
    Great-West Life to use the monies as part of the purchase price.  That loan was
    repaid by Great-West Life to the London Life shareholder account within a few
    months of the closing of the transaction.  Neither the $180 million nor the $40
    million paid from the Great-West Life shareholder account was repaid to the PAR
    accounts.
[16]

In each of the PAR accounts, the funds were exchanged for a PPEA in the
    same amount.  In each shareholder account, the funds were received and a deferred
    revenue liability in the same amount was recorded on the books.
[17]

Going forward, it was anticipated (and it turned out to be the case)
    that acquisition related savings would flow through to the PAR accounts over a
    25-year period starting in 1997, in amounts sufficient to offset the financing.
     The present value of the expense savings was calculated in 1997 using a
    discount rate of 6.91 percent. While the rate was challenged at trial, the
    trial judge rejected the argument that the rate was too low.
[18]

Also going forward, the PPEAs were to be amortized (reduced) each year
    for 25 years as the annual expense savings were realized by the PAR accounts.
    The annual amortized amounts were to be equal to the annual merger expense
    savings attributed to the PAR accounts.
[19]

An adjustment mechanism was put in place to check the estimates of
    expense savings after five years of actual experience.  This mechanism was
    referred to as the PAR Account Experience Rating Adjustment or ERA.  We will
    come back to the ERA shortly.
[20]

The purpose of the PATs was to require the PAR accounts to pay for their
    share of the  expense savings realized from the merger synergies for 25 years.
[21]

William M. Mercer Limited (Mercer) was appointed as an independent
    actuary to review the proposed PATs.  In a report prepared at the time of the
    transaction, Mercer described the PATs as follows:
The transfer will be considered,
    initially, to be a prepaid expense item, offset by creation of the prepaid
    expense asset, which is the present value of expense reductions to be realized
    in the future.  In later years, the writing down of this asset will represent
    an allocation under section 458.  The expenses allocated to the participating
    funds will incorporate the savings from synergies as they are realized. Any
    form of future experience rating adjustment to this arrangement would also
    represent an allocation under section 458.
This transaction is similar to the
    purchase by the participating account of a capital asset which will be used
    over a number of future years to the benefit of the operation of the business. 
    The capital outlay is offset by a book asset whose value is written down over
    time as the benefit of the capital asset is realized.  Thus the expense of
    purchasing the capital asset is recognized over time as the value is written
    down.
[22]

While the Mercer report justifies the PATs on the basis of s. 458 of the
ICA
, the appellants accept that s. 458 does not provide authorization
    for the transfer of cash from the PAR accounts.
(3) Review of the PATs
[23]

In August 1997, Great-West Life announced its intention to make a bid
    for London Life for $2.9 billion.  This bid was a half a billion dollars higher
    than the then outstanding bid by the Royal Bank of Canada largely because of
    the anticipated expense savings.
[24]

On September 11, 1997, Great-West Life sent its bid to the London Life
    shareholders.  The bid disclosed that the PAR accounts of both companies would
    contribute to the purchase price.
[25]

Great-West Life obtained an external actuarial opinion from
    Tillinghast-Towers Perrin, a leading actuarial firm.  It opined that the
    proposed PATs were fair and equitable to participating policyholders and noted
    that the risk of an adverse impact on participating shareholders was
    significantly reduced by the ERA mechanism.
[26]

Before the acquisition could proceed, Great-West Life was required to
    obtain approvals from the Office of the Superintendent of Financial
    Institutions (OSFI) and the Minister of Finance.  OSFI has a statutory
    mandate to supervise financial institutions to determine whether they are
    complying with their governing statute, in this case the
ICA
.  OSFI
    required an independent actuarys report on the fairness of the proposed PATs
    as they affected participating policyholders of Great-West Life and London
    Life.
[27]

As mentioned above, Mercer was appointed to be the independent actuary
    and reviewed the proposed PATs.  In its report, Mercer concluded that the PATs
    were fair and equitable to participating policyholders:
In principle, the involvement of
    the participating accounts in the financing of the transaction is structured so
    that, as long as basic dividend policies are kept in place and adhered to,
    policyholders can have essentially the same expectations under the transaction
    as they might have had had if the transaction never took place.
In our opinion, the participating
    policyholders play no part in effecting the transaction and in producing the
    expected expense savings.  Moreover, we do not believe it is reasonable to
    assume that they would have had realistic expectations that a transaction of
    this type, with its associated savings, would occur.

It therefore seems reasonable and
    equitable that the benefit of expense savings over the first twenty five years
    with respect to participating policies, as well as the value of reduced
    Great-West Life shareholders transfers over twenty five years, should accrue to
    the Great-West shareholders.
Therefore, we are of the opinion
    that the arrangement is in principle fair and equitable to participating
    policyholders.
[28]

The nub of Mercers fairness principle was that the PATs were fair and
    equitable to participating policyholders as long as the policyholders were no
    worse off than they would have been had no transaction taken place.
[29]

OSFI considered the Mercer report as part of its review of the PATs. 
    The evidence at trial about OSFIs review was limited by an order of this court
    protecting OSFIs deliberative secrecy. However, the Deputy Superintendent of
    Financial Institutions was permitted to testify that OSFI considered that the
    PATs complied with the
ICA
.  On October 29, 1997, OSFI recommended that
    the Minister of Finance approve the transaction.  In doing so, OSFI
    specifically referred to the contribution of the PAR accounts to the
    acquisition price as well as to the view expressed in the Mercer report that
    the PATs were fair and reasonable.  The Minister approved the acquisition on
    November 4, 1997.
[30]

The sale was completed on November 13, 1997.
[31]

On November 26, 1997, after a joint presentation to the boards of
    directors of London Life and Great-West Life by the companies appointed
    actuaries, the boards authorized the PATs.
[32]

On November 27, 1997, the PATs were implemented.
[33]

In summary, those who reviewed the transaction on behalf of Great-West
    Life and London Life concluded that the arrangement was fair and equitable to
    the participating policyholders.

(4) The ERA
[34]

Since the amounts paid by the PAR accounts were estimates based on
    anticipated savings over 25 years, an adjustment mechanism was put in place to
    check the estimates of expense savings after five years of actual experience
    under the PATs.  The ERA provided a look-back as of 2002 to enable the
    companies to measure whether the expected expense savings had been achieved.
[35]

In technical terms, as the Mercer report explained, the ERA was to be
    calculated as the sum of a) the present value of the difference between the
    revised view of the expense savings and the previously assumed level of expense
    savings over the remainder of the twenty-five year period and b) the
    accumulated value of the difference between the actual expense savings and the
    previously assumed expense savings for the period up to the date of the
    experience rating adjustment.  As explained in the Mercer report and the
    testimony of Mr. Edwards, if it turned out that the estimates were off by +/-
    10 percent, the PPEAs and the amortization schedules were to be adjusted
    accordingly.
[36]

Recall that the goal of the PATS was to see that the PAR accounts paid
    for their share of the anticipated expense savings realized from the merger. 
    The effect of the ERA mechanism, then, was to ensure that the PAR accounts both
    received the benefit of any unanticipated additional expense savings and that
    they did not pay too much  or too little  for their share of the anticipated
    and unanticipated savings.
[37]

The ERA report was completed on March 9, 2004.  It revealed that the
    present value of the savings achieved to the end of 2002 and expected to be
    achieved over the next 20 years was higher than the original estimate done in
    1997.  Specifically, it showed that the present value of the actual and
    expected expense synergies in the London Life PAR account as of December 31,
    1997, net of restructuring charges, was $248.2 million compared to the $180
    million originally paid by the London Life PAR account.
[3]
As a result, since the difference
    exceeded 10 percent of the original $180 million paid, the ERA mechanism
    dictated that the London Life PPEA should be increased by $68.2 million as of
    that date.
[38]

An additional $27.1 million in expense savings was identified in a
    subsequent review conducted by Allan Edwards, the appointed actuary of London
    Life, in 2008.  As he explained at trial, these additional unanticipated
    expense savings, which were not identified by the ERA process, were to accrue
    to the PAR accounts without additional payment.
[39]

Despite the $68.2 million surplus identified by the ERA, no adjustments
    were made to the PPEA or its amortization schedules to increase the contribution
    to be made by the London Life PAR account in light of this ongoing litigation. 
    At trial, however, the appellants reserved the right to take the additional
    savings identified by the ERA from the PAR accounts should the directors decide
    to do so at the conclusion of the litigation.
[40]

Whether they were entitled to do this and how the surplus expense
    savings identified by the ERA were to be treated was not dealt with at trial,
    but the trial judge directed that she would remain seized of these matters and
    hear submissions at a later date.  The respondents say that the present value
    of the disputed savings in now something in excess of $130 million.
(5) Class Members Complaints
[41]

In early 1998, class representative DAlton Rudd attended London Lifes
    Annual General Meeting. At the meeting, he raised his concerns about the use
    and the legality of the PATs.  Over time, Mr. Rudd expressed his concerns to
    OSFI, the federal Minister of Finance, and the appointed actuaries of
    Great-West Life and London Life.  He also discussed his concerns with class
    representative James Jeffery, an actuary who had retired from London Life.  Mr.
    Jeffery reviewed the PATs and in time also expressed concerns about protecting
    the interests of the participating policyholders.
[42]

Eventually, counsel was retained and the litigation that underlies this
    appeal was commenced.  Mr. Jeffery testified at trial as to his concerns about
    the PATs.  His primary concern is not that the PAR accounts were required to
    make a contribution, but rather that if the accounts were to make a
    contribution, they should receive more benefits than those provided by the
    PATs, as structured, and also should receive those benefits more immediately
    than those provided.
[43]

He recognized that at the end of 25 years, continuing synergistic
    expense benefits would flow to the PAR accounts with no offsetting amortization
    of the PPEAs. In the meantime, however, there would be no net benefit to the
    PAR accounts. Had the $220 million in cash remained in the accounts, it would
    have been invested and received a return on investment.
[44]

He felt that the PATs created intergenerational problems, as
    policyholders during the first 25 years would receive no net benefit.  He
    accepted that if the PAR accounts were not to make a contribution to the
    acquisition costs of London Life, then it was fair that those accounts not
    receive the synergistic expense savings flowing from that acquisition.  In
    cross-examination he was asked whether he wanted to see more sharing of
    benefits within the 25 year period. He responded: contribution and benefits
    or no contribution for no benefits.
THE TRIAL JUDGES DECISION
[45]

The trial judge found that the PATs breached s. 462.  The relevant
    portion of s. 462 reads as follows:
The only transfers that may be made
    from a participating account maintained pursuant to s. 456 are
The section then
    sets out three exceptions that are not relevant to this case.
[46]

The trial judge concluded that the payments of $220 million from the PAR
    accounts in 1997 constituted transfers within the meaning of s. 462.  The
    trial judge rejected the appellants argument that the PATs were an exchange of
    $220 million in cash for the PPEAs, which were assets of equal value, and as
    such did not involve a transfer within the meaning of the section.
[47]

The trial judge also rejected the appellants argument that she should
    accord deference to OSFIs decision approving the transactions.  Her primary
    reason was that OSFI had relied on the Mercer report and that the report was
    flawed as it wrongly concluded that the payment of the $220 million from the
    PAR accounts was justified under s. 458 of the
ICA
.
[48]

In summary, the trial judge concluded that:
As a
    matter of common sense, the PATs involved transfers of capital from PAR to the
    shareholders accounts.
[49]

Accordingly, she found that the $220 million payment involved a transfer
    of cash in contravention of s. 462 of the
ICA
.
[50]

The trial judge also found that the PATs contravened s. 331(4) of the
ICA
. 
    The relevant portion of that section reads as follows:
The financial statements referred
    to in subsection (1), paragraph (3)(b) and subsection 333(1) shall  be
    prepared in accordance with generally accepted accounting principles
[51]

The trial judge concluded on the evidence before her that the financial
    statements were not prepared in accordance with GAAP, as the PPEAs were not
    assets for GAAP purposes.  We will discuss her reasons for this conclusion in
    more detail below.
[52]

Having reached the conclusion that the PATs did not comply with GAAP,
    the trial judge found that the appellants had breached s. 458 as well, since
    the amortization charges stemming from the unlawful assets would not be proper
    expenses within the meaning of s. 458.
[53]

Finally, the trial judge concluded that, given her findings that
    Great-West Life and London Life had breached ss. 462, 458 and 331(4) of the
ICA
,
    they had also breached s. 166(2) of the
ICA,
which requires that every
    director, officer and employee of the company comply with the
ICA
.
[54]

Section 1031 of the
ICA
sets out the remedial powers of a court
    upon finding breaches of the
Act
.  Upon application, a court may direct
    a company to comply with a provision of the
Act
, or may restrain a
    company from acting in breach of a provision, and it may make any further order
    it thinks fit.
[55]

The trial judge concluded that the respondents were entitled to a
    reasonable award compensating for all foregone investment income on the $220 million
    together with a gross up for taxes.  Accordingly, she ordered Great-West Life
    and London Life to pay approximately $390 million to the PAR accounts.  She
    further ordered that a litigation trust be created to facilitate payment of
    this amount to the participating policyholders.
[56]

In addition, the trial judge ordered that the amortization of the PPEAs
    terminate as of January 1, 2011, thereby allowing the future merger synergies
    to flow through naturally in accordance with the existing expense allocation
    methods.
[57]

The trial judge declined the respondents request that Great-West Life
    and London Life restate their financial statements retroactive to 1997 in order
    to remove the expenses charged against the PAR accounts resulting from the
    amortization of the PPEAs.  The trial judge reasoned that to do so could result
    in the PAR accounts obtaining a windfall in addition to the foregone
    investment income included in her repayment order.
IV. ISSUES
[58]

The issues raised on appeal are whether the trial judge erred in
    concluding that there was a breach of s. 331(4), s. 458, s. 462 and s. 166(2)
    of the
ICA
, and whether the trial judge erred in granting the remedies
    she did under s. 1031 of the
ICA
.
[59]

We shall begin with an examination of the s. 331(4) GAAP compliance
    issue first, as the trial judges finding that the PPEAs were not assets for
    GAAP purposes is significant for the issues that follow.
V.

SECTION 331(4)
[60]

At issue under s. 331(4) of the
ICA
is whether Great-West Lifes
    and London Lifes financial statements were prepared in accordance with GAAP.
    More specifically, the question is whether the PPEAs are assets for GAAP
    purposes.
[61]

The term GAAP refers to the conventions, rules and procedures that
    define approved accounting practices at a particular time.  They are used by
    accountants in the preparation of financial statements: Bryan A. Garner, ed.,
Black's Law Dictionary
, 9th ed. (St. Paul: West, 2004), at
    p. 753.  For our purposes, GAAP specifically refers to the accounting
    principles encoded in the
Canadian Institute of Chartered Accountants
    Handbook
.
[62]

The trial judge concluded, at para. 323, that while the PPEAs could be
    characterized as creative accounting  they are not assets recognized by
    GAAP. We will examine her decision concerning GAAP compliance in detail below.
    First, however, we will review the appellants objections to her findings and
    analysis.
(1) Parties Submissions
[63]

The appellants submit that the trial judges analysis of s. 331(4) is
    confused and not based on the admitted facts.  They begin by asserting that the
    trial judges decision that the PPEAs were not assets for GAAP purposes was
    based on her erroneous decision on s. 462 - that is, she found that the PATs
    were illegal and proceeded to analyze the PPEAs as though those transactions
    had never taken place.
[64]

At the heart of the appellants complaints is the submission that the
    trial judge was in error in concluding that, since Great-West Life and London
    Life did not change their expense allocation methods, the PPEAs were not assets. 
    (As explained above, s. 458 requires companies to allocate their expenses
    between the PAR accounts and shareholder accounts in accordance with approved
    expense allocation methods.)
[65]

The appellants advance several arguments that they say reveal the trial
    judges error.
[66]

First, they submit that there was no support for the trial judges
    approach in either the respondents or the appellants expert accounting
    evidence.  They say that on the facts as found by the trial judge, the
    accounting for the PATs actually complies with GAAP.
[67]

On their reading of the trial judges reasons, the trial judge concluded
    that the PAR accounts did not have an entitlement to benefit from savings
    arising from the acquisition absent a contribution. They rely on the trial judges
    comments, at para. 157, that [n]o fault can be found in the
business
    concept
of a contribution for a benefit, as one of the plaintiffs
    representatives, Mr. Jeffery, said so well (emphasis added). The trial judge
    says she agrees with Mr. Jeffery that it is necessary to make a contribution
    in order to receive a benefit.
[68]

Secondly, the appellants argue that the trial judge erred in focusing on
    the expense allocation methods because, in their view, it is irrelevant and
    there was no need to change the companies expense allocation methods.
[69]

Thirdly, they say that the trial judge erred in finding that because no
    steps had been taken to change the expense allocation methods, the PAR accounts
    would have received the expense savings without a contribution.
[70]

In addition, the appellants assert that the trial judge erred in
    refusing to give any weight to the expert evidence of Patricia OMalley, who
    testified on behalf of the appellants, on the basis that she used an assumption
    to formulate her opinion.
[71]

Finally,
    the appellants take issue with the trial judges comments that: (i) Deloitte &
    Touche, auditors for Great-West Life, lost the working papers from Great-West
    Lifes 1997 audit; and (ii) Ernst & Young, auditors for London Life, relied
    on Deloittes work in respect of the PATs.
[72]

We reject each of the appellants submissions.  As we will explain, on
    the evidence before the trial judge, it was open to her to find that the PPEAs
    were not assets for purposes of GAAP and we would not give effect to this ground
    of appeal.
(2) Trial Judges s. 331(4) Analysis and
    Findings
[73]

In assessing whether there was compliance with GAAP, the trial judge
    considered a large body of evidence.  This included evidence from three
    experts, two accountants who were involved in auditing the appellants 1997
    financial statements, and the appellants CFO, Mr. Lovatt.
[74]

We agree with the trial judges observation, at para. 119, where she
    notes that, [w]hile the obligation to comply with GAAP with respect to the
    annual statements is a legal matter; the determination of whether or not there
    has been compliance with GAAP is an accounting matter.   In other words, the
    question for the trial judge was one that had to be decided on the evidence
    that was before her.

(a) Expert Evidence
[75]

Three experts gave evidence on the GAAP compliance issue.  Professor
    Gordon Richardson, an expert in financial accounting, testified on behalf of
    the respondents.  Professor Dan Thornton, an expert in financial accounting and
    financial transactions, also testified on behalf of the respondents.  Finally,
    Patricia OMalley, the Chair of Canadas Accounting Standards Board, was
    qualified to provide opinion evidence on the accounting of the PATs on behalf
    of the appellants.
[76]

While the experts considered a number of GAAP issues, the trial judges
    decision essentially turns on a single aspect of GAAP - that is, whether the
    PPEAs are properly characterized as assets for GAAP purposes.
[77]

At the outset, there was no dispute between the experts about the three
    requirements for an asset under GAAP.  For there to be an asset, all three of
    the following requirements must be met:
1.

the transaction or event giving rise to the entitys right to, or
    control of, the benefit has already occurred (also known as the past transaction
    requirement);
2.

the entity can control access to the benefit; and
3.

the asset granted embodies an incremental claim on cash  a future
    benefit that involves a capacity to contribute directly or indirectly to future
    cash flows.
[78]

In this case, it was the third requirement that was the most contentious.
     Under this requirement, a potential asset provides a future benefit, if alone
    or in combination, it gives rise to incremental net cash flows through an
    increase in net cash inflows or through a reduction in net cash outflows. 
    Incremental means that the entity must not already be entitled to the cash
    flows.
[79]

The trial judge was very much aware that the third requirement was key:
Ms. OMalley testified that the key issue between
    her opinion and that of Dr. Thornton is whether there would have been
    incremental cash flows to the PAR accounts with or without the PATs.  She
    agreed that if the merger synergies would have flowed into the PAR account even
    without a transaction then there could be no incremental claim on cash and
    therefore it was not a valid asset.
[80]

The main evidence concerning the incremental cash flow issue came from
    Professor Thornton and Ms. OMalley.  While Professor Richardson also gave
    evidence concerning whether PPEAs were assets for GAAP purposes  evidence
    which the trial judge refers to at paras. 122  125 of her reasons  a great
    deal of his evidence dealt with other GAAP issues, such as proper disclosure.
[81]

Both Professor Thornton and Ms. OMalley agreed that their starting
    premises were crucial to their opinions.
[82]

Ms. OMalley, as instructed, based her opinion on two assumptions: (1)
    that the purpose of the PATs was to put the [PAR] accounts in the same
    position as if the acquisition had not taken place; and (2) that had the PATs
    not proceeded, the [PAR] accounts would not have received the savings
    contemplated by the acquisition and forming the basis of the [PATs].  She was
    asked to [p]lease proceed on the assumption that other steps would have been
    taken and those savings would not have been experienced in the [PAR]
    accounts.  Ms. OMalley testified that she was comfortable accepting these
    assumptions based on her review of the documents provided to her.
[83]

In contrast, Professor Thornton based his opinion on his understanding
    that the default was that the merger synergies resulting from Great-West
    Lifes acquisition of London Life (i.e., the reduction in expenses) would have
    been shared by the PAR accounts pursuant to Great-West Lifes and London Lifes
    existing allocation methods.  His understanding was based on his assessment of
    the documentation provided to him.
[84]

Professor Thornton concluded that there was no incremental claim on
    cash, as expense savings would have flowed through to the PAR accounts as a
    result of the expense allocation methods without a contribution.  In contrast,
    Ms. OMalley concluded that there was an incremental claim on the basis that the
    PAR accounts would not have received the expense savings had the PATs not
    proceeded.
[85]

However, Professor Thornton agreed that had he accepted the same
    assumptions as Ms. OMalley, he would have provided a report very much like
    hers.  Likewise, Ms. OMalley accepted that had her starting point been that
    the PAR accounts would have shared in the merger synergies without the PATs,
    then she would have reached the same conclusion as Professor Thornton, namely,
    that the PPEAs were not assets for GAAP purposes.
[86]

Thus, the question for the trial judge was whether the merger synergies
    or expense savings would have flowed through to the PAR accounts.  This was a
    question of fact.
[87]

While the trial judge appreciated the business concept that there should
    be no benefit unless there was a contribution, she found, correctly in our
    view, that the PAR accounts would, in fact, have enjoyed the synergistic
    savings under the companies existing expense allocation methods.
[88]

After a review of the evidence, the trial judge found, at para. 152,
    that the allocation method in place at the time of this transaction would have
    allowed the flow of expense savings to the PAR accounts  a finding she
    repeated at para. 168. She also found, at para. 152, that if management wanted
    to prevent the expense savings from flowing through to the PAR accounts without
    paying for them, management would have had to change the companies allocation
    methods.  At para. 169, she stated that the only way that this natural flow
    would not occur would be if the allocation method changed. However, at para.
    160, she found that [t]here was no intention of changing the expense
    allocation method at the time.
[89]

On appeal, the appellants say that of course there was no intention to
    change the expense allocation methods, as they were an aspect of the PATs. 
    Rather, they submit that had the PATs not occurred, other steps would have been
    taken to divert the flow of merger synergies to the PAR accounts.
[90]

The trial judge addressed this argument and referred specifically to the
    fact that alternatives to the PATs were considered and to the appellants hypothetical
    other step that would have been taken had the PATs not been implemented or
    accepted by OSFI
at paras. 159 and 177 of her reasons.  She found, at para. 178, that 
given there was no change in the allocation
    method, shareholders were not in a position to vend the synergies to PAR.  In
    other words, shareholders did not have the right to exclusively own the merger
    synergies.  PAR had a right to them as well, given the allocation method in
    place.
A prior transaction was necessary, in order to deprive the expense
    savings from PAR, giving the right to the shareholders to vend the merger
    synergies to PAR.  That prior step did not occur and as a result the PPEA does
    not meet the criterions set out in sub-paragraph 120 herein.
[Emphasis
    added.]
[91]

The reference to sub-paragraph 120 herein is a reference to the
    paragraph of the reasons in which the trial judge sets out the three
    requirements for a GAAP asset, which are set out above.
[92]

As we point out later, however, the fact that alternative steps were not
    taken does not mean that alternative steps would not have been taken had the
    PATs not been implemented.  Indeed, we should not be taken to agree with the
    trial judge that the only legally justifiable method to deprive the PAR
    accounts of the merger synergies was to change the existing allocation methods.
    As we point out in the remedy section below, alternative measures were not
    pursued because the companies considered that the PATs were sufficient.  We
    return to this point later in the remedy section because the trial judges
    focus on the fact that alternative steps were not taken is sufficient for
    purposes of the GAAP analysis.
[93]

It was the evidence of Professor Thornton upon which the trial judge
    relied in support of her conclusion that a transaction prior to the PATs was
    necessary.  Timing, Professor Thornton testified, is significant in assessing
    whether the past transaction requirement has been met and there is a
    GAAP-compliant asset.  His response to a question from the trial judge best
    illustrates his opinion:
THE COURT:  Im just going to ask you one question
    just on that very last point, that youve made with respect of the difference
    of the assumption that Ms. OMalley has made.  And you keep saying that there
    ought to have been before November 26, an event, a decision to take away these
    default - and to use your word, the default benefits.  Are you suggesting it
    ought to have been an accounting entry or just basically a decision that would
    reflect the denial or the withdrawal of the default that you use?  Do you
    understand my question?
A. Well, of course  I do Your Honour, yes and
    certainly an accounting entry would be a clincher.  I mean that would
    definitely do it.  But um, if there were some firm resolution made and
    disclosed for everybody to see um, and was a formal declaration that basically
    unless you give me $220 million you dont get the merger benefits and everybody
    agrees that thats the default, then um, I think that my inference is
    reasonable in the circumstances.
[94]

Ms. OMalley also addressed the issue of timing.  The difference between
    her opinion and that of Professor Thornton is best demonstrated by her answer in
    re-examination to a question about Professor Thorntons view that another
    transaction was required prior to November 26:
And that was in his mind something that needed to
    take place in order for the past transaction to be in place for the asset to
    exist at that time, the November 27
th
when the asset was actually,
    the cash was exchanged for the asset and the asset was recognized.  But I think
    as I said, I think that rests on his inference or his, the premise underlying
    his opinion that they were entitled, the PAR accounts were entitled to share in
    those savings in any event so I would agree with him if thats the beginning of
    your argument that that second transaction may be necessary.
[95]

Once again, the divergence in opinions between Professor Thornton and
    Ms. OMalley stemmed from their different starting premises.  Ms. OMalley
    agreed that were she to accept Professor Thorntons assumption, then a second
    transaction may be necessary. Ultimately, it was open on the evidence before
    the trial judge for her to accept that a prior transaction was required and the
    fact that hypothetical steps were contemplated was not enough to meet the
    incremental claim requirement.
[96]

In conclusion, the trial judge found, based on the evidence before her, that
    the synergistic benefits would have flowed through to the PAR accounts under
    the existing allocation methods. She also found that there was no intention to change
    the existing allocation methods at the  time. There is no reason to interfere
    with those findings.
[97]

Even if there were other hypothetical steps that could have been taken
    to divert the savings, no such steps were taken at the requisite time (i.e.,
    prior to the implementation of the PATs). On the expert evidence before the
    trial judge, it was open to her to find that a prior transaction was required.
[98]

Given these findings, it followed, based on the expert evidence of both
    Professor Thornton and Ms. OMalley, that the incremental requirement was not
    met.  Far from refusing to give Ms. OMalleys expert opinion any weight
    because she used an assumption  as the appellants assert  the trial judge
    fairly considered it.
(b)  Other Evidence
[99]

Other evidence the trial judge considered included the discovery and
    trial evidence from William Lovatt, Great-West Lifes CFO at the time of the
    transactions.  While Mr. Lovatt tried to resile from his discovery evidence,
    the trial judge found, at para. 149, that it was clear that Mr. Lovatt was of
    the view that the expense savings were to flow to [the PAR accounts] with or
    without a contribution.  The other main body of evidence relating to the GAAP
    compliance issue came from the appellants auditors at the time: Bruce Jack of
    Deloitte & Touche, and Doug McPhie of Ernst & Young. Mr. Jack was the
    audit partner at Deloittes responsible for Great-West Lifes 1997 audit.  Mr.
    McPhie was the lead audit partner from Ernst & Young responsible for London
    Lifes 1997 audit. The trial judge outlined their involvement in her timeline
    of events at para. 33 of her reasons.
[100]

Ultimately,
    the trial judge preferred the expert accounting evidence  in particular, that
    of Professor Thornton  over the evidence of the auditors at the time. The
    trial judge deals with the accounting evidence from Mr. McPhie and Mr. Jack in
    the following context:
171

In essence, Mr. McFeetors [Great-West
    Lifes and London Lifes President and CEO and a director of both companies at
    the relevant time] relied on Mr. Morrison [Great-West Lifes appointed actuary]
    to come up with the concept of the PATs.  Then Mr. Lovatt relied on the [Great-West
    Life] controller, Mr. Len Anderson, to create the accounting for the PATs.  The
    PPEA was created, and as a result, the PAR surplus appeared unchanged on the
    balance sheet. Mr. Anderson was not called as a witness at trial.
172     Mr. Edwards [appointed actuary of London
    Life] relied on [Great-West Life] to formulate the proper accounting for the
    PATs.
173     In its report on the PATs, Mercer relied on
    a verbal comment from someone at [Great-West Life] that someone at Deloitte, [Great-West
    Lifes] external auditor, was "aware of and agreeable to" [Great-West
    Lifes] intention to establish the PPEA as part of the transactions.
174
175

Mr.
    McPhie, the audit partner with [Ernst & Young] ([London Lifes] external
    auditors) relied on Deloitte's work in respect of the PATs.
[101]

The
    important feature of the trial judges finding is that Mr. Jack did not have a
    recollection of the PPEA/GAAP analysis undertaken and there was no paper record
    explaining what analysis was conducted.  While there is a dispute as to what
    was or was not lost, the appellants have not pointed to any paper record
    explaining what PPEA/GAAP analysis was conducted by Deloitte at the time.
[102]

It is
    not at all surprising that, without documentation detailing the PPEA/GAAP
    analysis that was undertaken to refresh his memory, Mr. Jack could not recall
    the details of what occurred some 12 years earlier.  While Deloittes ultimate
    opinion was clear  they provided a clean audit opinion  their reasoning for
    reaching it was not.
[103]

As to
    the trial judges finding that Ernst & Young relied on Deloittes audit
    work, the appellants say that Ernst & Young only relied on Deloittes calculations
    of the amounts involved in the PATs.  This was not, stress the appellants,
    reliance with respect to GAAP compliance.  Mr. McPhie testified that he still
    needed to satisfy himself on the appropriateness of the accounting for the PATs
    and that it was in accordance with GAAP, which he did.
[104]

However,
    in spite of Mr. McPhies testimony that the PATs were material for audit
    purposes and singled out for specific audit procedures, Ernst & Young could
    not furnish any working papers explaining the work undertaken in respect of the
    accounting for the PATs and  could not produce any documentary analysis to
    support that the PPEAs were compliant with GAAP.
[105]

Whether
    Deloitte lost the working papers from the 1997 audit and whether Ernst &
    Young relied on Deloittes work in respect of the PATs is ultimately of little
    consequence.  Reading the trial judges reasons set out above, her concern is
    that, while all manner of people considered the accounting issues, there was considerable
    inter-reliance rather than independent analysis.
[106]

Also of
    note is that Mr. Jack and Mr. McPhie each testified that they understood, at
    the time, that the PAR accounts had to contribute to the acquisition to benefit
    from it and therefore the PPEAs were properly assets under GAAP.  While the
    trial judge did not refer to this portion of their evidence in her reasons, it
    is clear from her reasons that she rejected the thrust of this reasoning based
    on the existing allocation methods.
[107]

We see
    no reason to interfere with the trial judges finding that she preferred the
    expert evidence, as set above, over that of the auditors at the time.
(c)
Conclusion
[108]

Whether
    the PATs were compliant with GAAP and, more specifically, whether the PPEAs
    were assets under GAAP are, as the trial judge correctly noted, questions of
    fact.  The trial judge reviewed the relevant body of evidence in considerable
    detail, weighed the competing evidence and made specific findings of fact.  We
    can find no reason for interfering with the trial judges conclusion that the
    PPEAs did not qualify as GAAP assets. This ground of appeal must therefore be
    dismissed.
VI.

SECTION 458
[109]

As noted
    above, there was no question that Great-West Life and London Life had approved
    expense allocation methods in place as required by s. 458 of the
ICA
.
    The question before the trial judge was whether the expenses incurred as a
    result of the PATs, namely the annual amortization of the PPEAs, were proper
    expenses.
[110]

We agree
    with the trial judges conclusion that once it is established that the PPEAs
    were not assets for GAAP purposes, the amortized charges stemming from the
    unlawful assets would not be proper expenses within the meaning of s. 458 of
    the
ICA
.
VII.

SECTION 462
[111]

The trial
    judge found that the PATs breached s. 462 of the
ICA
, which provides:
Transfers from participating account
462.
The only
    transfers that may be made from a participating account maintained pursuant to
    section 456 are:
(
a
) transfers made
    pursuant to sections 461 and 463;
(
b
) transfers made in
    respect of transfers or reinsurance of all or any portion of the participating
    policies in respect of which the participating account is maintained; and
(
c
) transfers, with the
    approval of the Superintendent, of amounts that can reasonably be attributed to
    sources not related to the participating policies in respect of which the
    account is maintained.
[112]

It is
    common ground that the PATs do not fall within the enumerated exceptions in s.
    462.  The only issue is whether the payment of $220 million by the PAR accounts
    to the respective shareholders accounts on November 27, 1997 constituted a
    transfer prohibited by s. 462.
[113]

The
    appellants argue that the PATs did not involve a transfer because there was
    an exchange of cash ($220 million) for assets (the PPEAs) of an equivalent
    value.  They submit that s. 462 is aimed only at prohibiting the reduction of
    total assets in participating accounts. Section 462 is not a complete code
    prohibiting all but the limited exceptions.
[114]

The
    appellants point out that pursuant to s. 15(1) of the
ICA
, insurance
    companies have the rights, powers and privileges of a natural person. 
    Insurance companies routinely transfer assets to and from participating accounts
    when making investments. Moreover, other sections of the
ICA
permit
    payments from PAR accounts.
[115]

The
    appellants also look to the French version of s. 462, submitting that the
    shared meaning rule should be applied.  Under this interpretive rule,
    [w]here the words of one version may raise an ambiguity, courts should first
    look to the other official language version to determine whether its meaning is
    plain and unequivocal:
R. v. Mac
, 2002 SCC 24, [2002] 1 S.C.R. 856, at
    para. 5.  It is presumed that the Legislature intended the meaning that is
    found in both language versions, unless that meaning is unacceptable in light
    of other evidence of legislative intent. Where one of the two versions is
    broader than the other, the common meaning would favour the more restricted
    meaning
:
Schreiber v. Canada (Attorney General)
, 2002 SCC 62, [2002] 3
    S.C.R. 269, at para. 56.
[116]

In the
    appellants submission, the interpretation of the word transfers in s. 462 is
    confirmed by the application of the shared meaning rule. The English word transfers
    arguably raises an ambiguity, whereas its French translation is plain and
    unequivocal.
[117]

The
    heading Transfers from participating account is translated 
Prélèvements

sur les comptes de participation (emphasis added). The phrase [t]he only
    transfers that may be made reads in French [s]eules peuvent être
prélevées
sur des comptes de participation (emphasis added). The term prélevées
    connotes a reduction.
[118]

The trial
    judge did not accept the argument that transfer only meant net transfers. She
    expressed concern about protecting the interests of participating
    policyholders.  She concluded that [a]s a matter of common sense a transfer
    involves a payment of money such as the $220 million paid from the PAR accounts
    in this case.  Thus, she found a breach of s. 462.
[119]

We agree
    with the trial judge that the PATs breached s. 462, but for a different
    reason.  As set out above, we see no basis for interfering with the trial
    judges conclusion that the PPEAs were not assets within the meaning of GAAP. 
    That conclusion means that the PPEAs cannot be shown as assets on the financial
    statements of Great-West Life and London Life.  Thus, there would be no way of
    recording, from an accounting standpoint, the transactions that gave rise to
    the exchange theory. Consequently, the transfer of $220 million in cash from
    the PAR accounts resulted in a reduction in the PAR accounts surplus.
[120]

In our
    view, the purpose of s. 462 is to protect the interests of participating
    policyholders. The interests of the participating policyholders include  and,
    indeed the
ICA
expressly requires  that the financial affairs of PAR
    accounts be properly recorded, thus providing transparency to participating
    policyholders and a measure of protection against unfair and inequitable treatment.  
    Thus, transactions such as the PATs, which do not comply with GAAP, should not
    be considered to be an exchange so as to avoid the prohibition in s. 462.
[121]

The final
    question that arises with respect to the s. 462 issue is whether an exchange
    that is compliant with GAAP falls within s. 462.  Given our conclusion above,
    it is unnecessary to answer this question to decide this case.  However, the
    issue was fully argued on appeal and it may be helpful for us to make some
    comments on it.
[122]

It is
    apparent from insurance companies practices generally, and from some of the
    sections in the
ICA,
that some transfers are permitted in circumstances
    other than in the exceptions set out in s. 462.
[123]

For
    example, pursuant to s. 458, insurance companies are permitted to charge
    expenses against PAR accounts if the allocation of those expenses is fair and
    equitable to participating policyholders.  In the case of expenses, the PAR account
    receives the benefit of the service and is debited for the corresponding
    expense.  The debit of the account is a transfer of the amount debited.
[124]

Another
    example involves investments.  By their nature, PAR accounts are intended to
    realize returns on investments for the benefit of participating policyholders. 
    In order to manage investments for a PAR account, a company will be required to
    buy and sell shares, bonds and other assets.  In the course of investing, PAR accounts
    will be required to transfer or to exchange money or other assets from the PAR
    account.  Such transfers or exchanges are not specifically authorized in the
ICA
,
    but no one suggests that PAR accounts should not be able to effect these types
    of transactions.
[125]

As
    previously stated, the purpose of s. 462 is to protect the interests of
    participating policyholders from unfair or inequitable treatment by the
    company.  That being the case, we see no reason why, in principle, s. 462
    should not be interpreted in a way that allows the company to operate PAR accounts
    in a manner that permits transfers for value, in circumstances other than those
    enumerated in s. 462.  This interpretation is consistent with the French
    version of s. 462, which prohibits prélèvements  or transfers resulting in a
    reduction in value - from PAR accounts.
[126]

What is
    clear, in our view, is that s. 462 should be interpreted to permit insurance
    companies to operate PAR accounts in a manner that is fair and equitable and
    for the benefit of participating policyholders.  Put another way, insurance
    companies should be permitted to operate PAR accounts in a manner that is
    consistent with the purposes of the participating policies themselves.
VIII.

SECTION 166(2)
[127]


Having found that Great-West Life and London Life breached
    ss. 331(4), 458 and 462, the trial judge concluded that they also breached s.
    166(2) of the
ICA
, which requires that directors, officers and employees
    comply with the
ICA
.
[128]

In this
    case, no directors, officers or employees were sued; actions were only brought
    against corporate entities. There is no issue of liability by directors,
    officers or employees. We therefore do not see how there was a breach of s.
    166(2).
[129]

We note
    that had directors, officers or employees been sued, it would have been open to
    them to seek to rely upon the safe harbour defence under s. 220 of the
ICA
 a defence not open to corporations.
[130]

Accordingly,
    we would allow the appeal in respect of the trial judges finding on s. 166(2).
IX. OSFIS
    REVIEW
[131]

Before turning to the appropriate remedy, we will address the
    appellants submission that the trial judge erred in refusing to give weight to
    OSFIs review of the legality of the PATs and OSFIs determination that the
    PATs complied with the
ICA
.
[132]

In our
    view, OSFIs approval does not determine the legality of the PATs, and the fact
    that there was regulatory approval does not alter our conclusion that s.
    331(4), s. 462 and s. 458 of the
ICA
were breached.   In the
    circumstances of this case, there are four reasons for not according any
    deference to that approval.  First, the trial in this case was not a judicial
    review of OSFIs decision to approve the PATs.  While OSFIs review may have
    considered many of the same issues as those before the trial judge, OSFIs
    decision was not being challenged in the civil case.
[133]

Secondly,
    it is not clear on the record that OSFI considered the issue that we

consider
    to be of critical importance, that is whether the PPEAs were assets within the
    meaning of GAAP.  However, even if it did, this was an issue that was properly
    determined by the trial judge on the evidence before her.  The parties called extensive
    evidence addressing the GAAP issue, much of it from experts.  Ultimately, the
    trial judge concluded, as she was entitled to do on the evidence before her,
    that the PPEAs were not assets within the meaning of GAAP.  While OSFI may have
    considered the question of GAAP compliance, it is not apparent that it had the
    benefit of evidence similar to the evidence before the trial judge.  In any
    event, in the end, it was up to the court to make this determination based on
    the evidence at trial.
[134]

Thirdly, to
    the extent that the resolution of the s. 462 issue depended on an
    interpretation of the section, the court has jurisdiction to determine
    questions of statutory interpretation.  A court is not bound by an
    interpretation by a regulatory body on a question of law.  This is particularly
    the case when the court proceeding is not reviewing the regulatory decision.
[135]

Finally,
    we observe that the trial judge and this court do not have the benefit of
    OSFIs reasons for approving the PATs.  Both parties at trial summoned OSFI
    witnesses to give evidence.  OSFI challenged the summonses on the ground of
    deliberative secrecy.  The trial judge made a ruling about the availability of
    the OSFI evidence:  (2009), 80 C.C.L.I. (4th) 202 (S.C.J.).  That ruling was
    appealed to this court:  2009 ONCA 819, 78 C.P.C. (6th) 23.  Pursuant to this
    courts decision, the parties were permitted to ask OSFI witnesses if, in
    approving the PATs, they considered that the PATs complied with various
    sections of the
ICA
.  The witnesses, however, were restricted from
    testifying about how, why and by whom the PATs were reviewed.  The limited
    nature of the OSFI evidence weighs against this court deferring to OSFIs
    approval of the PATs.
X.

REMEDY
(1) Introduction
[136]

Having found breaches of the
ICA
, the trial judge ordered a
    variety of remedies under the compliance provisions found in s. 1031 of the
ICA
. 
    That section states:
1031.  If a company, a society, a foreign company, a
    provincial company or an insurance holding company or any director, officer, employee
    or agent of one does not comply with any provision of this Act or the
    regulations other than a consumer provision, or, in the case of a company, a
    society or an insurance holding company, of the incorporating instrument or any
    by-law of the company, society or insurance holding company, the
    Superintendent, any complainant or any creditor of the company, society or
    insurance holding company may, in addition to any other right that person has,
    apply to a court for an order directing the company, society, foreign company,
    provincial company, insurance holding company, director, officer, employee or
    agent to comply with  or restraining the company, society, foreign company,
    provincial company, insurance holding company, director, officer, employee or agent
    from acting in breach of  the provision and, on the application, the court may
    so order and make any further order it thinks fit.
[137]

Most
    notably  in addition to a declaration that the PATs were contrary to the
ICA
and unlawful  the trial judge granted monetary relief in what was, in effect,
    an award of general damages to the individual class plaintiffs.  She
    accomplished this result by ordering London Life and Great-West Life to repay
    approximately $390 million to the PAR accounts (the original $220 million plus
    a return on investment plus a gross up for taxes) and creating a litigation
    trust in those amounts. The monies were to be distributed from these
    litigation trusts to the participating policyholders as dividends in accordance
    with a distribution plan to be approved later.  As well, she ordered the PPEAs
    and the annual amortization charges in the PAR accounts with respect to the
    PPEAs cancelled as of January 1, 2011, and she granted permanent injunctions
    prohibiting the companies from charging, debiting or expensing to the PAR
    accounts any amounts relating to merger synergies (a defined term).
[138]

In
    granting this broad relief, the trial judge relied heavily on the make any
    further order it thinks fit language at the conclusion of s. 1031.  She concluded
    that the purpose of clothing the court with that power was consistent with the
    behaviour modification policy of the [
Class Proceedings Act, 1992
]. 
    She then proceeded to assess the damages necessary for the purpose of
    remedial compensation in order to put the plaintiffs in the position they
    would have been in had the PATs not taken place.
(2)  Interpretation of s. 1031 of the
ICA
(a) Introduction
[139]

The rule
    of statutory interpretation to be applied is not disputed.  Iacobucci J.
    explained the rule in
Rizzo & Rizzo Shoes Ltd. (Re)
, [1998] 1 S.C.R.
    27, at para. 21:
Elmer Driedger in
Construction of Statutes
(2nd ed. 1983) best encapsulates the approach upon which I prefer to rely.  He
    recognizes that statutory interpretation cannot be founded on the wording of
    the legislation alone.  At p. 87 he states:
Today there is only one principle or approach,
    namely, the words of an Act are to be read in their entire context and in their
    grammatical and ordinary sense harmoniously with the scheme of the Act, the
    object of the Act, and the intention of Parliament.
[140]

Driedgers
    approach to statutory interpretation has been repeatedly followed since
Rizzo
    Shoes
:  see
Bell ExpressVu Limited Partnership v. Rex
, 2002 SCC 42, [2002]
    2 S.C.R. 559, at para. 26, and the cases cited therein.
[141]

Respectfully,
    the trial judge misread the purpose of s. 1031 and the scope of her discretion
    under it in granting such broad relief, in our view.
[142]

As we will
    explain, we view the purpose of s. 1031 as remedial rather than compensatory or
    punitive.  It is remedial in the sense that it provides a mechanism for those
    who at common law would have little recourse with respect to the internal
    affairs of a corporation, to compel corporations governed by the
ICA
,
    and their actors, to comply with the requirements of the
ICA
, the
    regulations and the internal governing documents of the corporation.  The added
    power to make any further order [the court] thinks fit must be construed in
    that context.  While this added power affords considerable discretion to the
    judge fashioning a remedy, that discretion is tempered by the principle of
    minimal interference in corporate affairs and should be exercised in a way that
    is tailored to the non-compliance in issue and that is proportional to the
    character of the breach.  It is a complementary power, not a stand-alone power.
(b)
    Case Law
[143]

Section 1031 of the
ICA
has not previously been interpreted by
    the courts.  The federal and provincial business corporation statutes contain
    parallel provisions that have been, however: see the
Canada Business
    Corporations Act
, R.S.C., 1985, c. C-44, s. 247 and, for example, the
Business
    Corporations Act
, R.S.O. 1990, c. B.16, s. 253(1); the
Business
    Corporations Act
, S.B.C. 2002, c. 57, s. 228; the
Business Corporations
    Act
, R.S.A. 2000, c. B-9, s. 248.
[144]

No
    appellate court has yet dealt with the interpretation of these provisions
    either, but trial courts and textbook writers have generally adopted an
    approach consistent with the view expressed in para. 142 above:  see
Lei v.
    Noble China Inc.
(1996), 34 B.L.R. (2d) 172 (Ont. C.J.);
Polar Star
    Mining Corp. v. Willock
, (2009), 96 O.R. (3d) 688 (S.C.);
Davidson v.
    FinancialCAD Corp.
, 2008 BCSC 353, 44 B.L.R. (4th) 70, affd 2009 BCCA 7,
    52 B.L.R. (4th) 84 (interpretation of the compliance provision was not
    undertaken);
D&G Developments Ltd. v. Crystal Cove Beach Resorts Inc.,
2006
    BCSC 1432, 274 D.L.R. (4th) 749.  For a somewhat more expansive view of the
    role of the comparable provision in Alberta, see
Sumner v. PCL Constructors
    Inc.
, 2010 ABQB 536, 32 Alta. L.R. (5th) 239 .  See also Markus Koehnen,
Oppression
    and Related Remedies,
(Toronto: Thomson Canada Ltd., 2004), at pp. 327-28; Bruce
    Welling,
Corporate Law in Canada: The Governing Principles
, 3d ed.
    (Mudgeeraba: Scribblers Publishing, 2006), at pp. 531-532.
[145]

In
Davidson
    v. FinancialCAD Corp.
, at para. 32, Pitfield J. observed that s. 247 [the
    comparable section to s. 1031] must be construed to permit the court to
    restrain action or order compliance with some aspect of corporate governance,
and
to make any
complementary order
that is reasonably required in relation
    to the restraining or compliance order (bold in original; italics added).  We
    think the same may be said for s. 1031 of the
ICA
.  The authority to
    make any order [the court] thinks fit is complementary to the power to order
    compliance or restrain further non-compliance; as noted above, it is not a
    stand-alone power.
(c) Three Types of
    Statutory Procedural Remedies
[146]

In the
    corporate law world, the common law was not kind to minority shareholders and
    others with legitimate complaints about the majority conduct of corporate
    affairs.  A long line of jurisprudence anchored the view that only a
    corporation could sue for a wrong done to it and  save for limited exceptions
    not relevant here, such as fraud on the minority  the courts would not
    interfere in the internal affairs of the corporation unless the corporate
    conduct was not within the corporations powers.  This was known as the rule in
Foss v. Harbottle
(1843), 67 E.R. 189 (Eng. V.C.) and was cemented in
    place by the decision of the Privy Council in
Burland v. Earle
, [1902]
    A.C. 83, at p. 93, where Lord Davey stated:
It is an elementary principle of the law relating to
    joint stock companies that the Court will not interfere with the internal
    management of companies acting within their powers, and in fact has no
    jurisdiction to do so.  Again, it is clear law that in order to redress a wrong
    done to the company or to recover moneys or damages alleged to be due to the
    company, the action should prima facie be brought by the company itself.
[147]

In the
    latter part of the twentieth century, however, legislators in Canada (and
    elsewhere) implemented measures to address this corporate imbalance of power. 
    They did so by introducing a number of procedural statutory measures providing
    access to the courts for minority shareholders and other complainants
    previously denied redress in such circumstances.  These measures included three
    types of procedural remedies:  statutory derivative actions, compliance
    provisions, and oppression remedies.
[148]

The
    statutory derivative action (or, as Professor Welling would have it, the
    statutory representative action) enables disgruntled claimants to bring an
    action in the corporate name for a wrong done to the corporation that the
    corporation will not seek to redress (perhaps because the wrongdoers control
    the corporation):  see Welling,  at pp. 526-528.  That is not this case. 
    Corporations cannot sue themselves to force themselves to comply with their
    controlling statutes, regulations, articles of incorporation, or by-laws. 
    Hence, the creation of a second type of remedy, the compliance provisions 
    enacted to bridge that gap and to enable claimants to obtain orders forcing
    corporations to comply with the statutory framework and constating documents
    governing them. Although the discretion involved in making a compliance order
    is broad, the object of this second type of remedy, it seems to us, is to
    ensure corporate compliance and not to provide an individual fix.
[149]

The
    oppression remedy, on the other hand  the third, and by far the most wide-reaching
    of the statutory remedy trio  was developed to do just that, that is, to
    provide a broad-ranging authority and discretion in the court to remedy a wrong
    to individual complainants as a result of conduct by the corporation or its
    majority that is prejudicial to the individual.
[150]

While
    there may be some overlap between these statutory remedies, in the sense that
    the oppression remedy is much broader and may lead to the type of orders made
    in statutory representative actions or compliance proceedings, the three
    remedies are different.
[151]

Here, in
    spite of the protestations of the respondents to the contrary, the gravamen of
    the relief sought by them is the type of relief normally associated with an
    oppression remedy claim.  They want to be fully compensated, individually,
    for the wrong they say was done to them as a result of the PAR accounts being
    debited the $220 million in exchange for reputed savings; in substance, they
    want the money back as if it were theirs plus a return on investment (and this
    is what the trial judge gave them).  In short, they want  and were granted 
    the relief contemplated by an oppression remedy action.
[152]

The
    problem is that an oppression remedy claim is not available to them under the
ICA
.
[153]

It is
    significant for two reasons that the
Canada Business Corporations Act
and its provincial counterparts all provide for
both
an oppression
    remedy
and
a compliance order similar to s. 1031 of the
ICA
,
    whereas the
ICA
contains only the latter remedy.  First, the respective
    legislators clearly recognized the need for both types of remedies, thereby
    confirming that there is a difference between the two.  This view is
    strengthened by the fact that s. 1031 and the comparable business corporation
    legislation all give to a complainant the right to apply for a compliance or
    restraining order in addition to any other right that person has.  Secondly,
    Parliament, equally clearly, has made a choice not to provide for an oppression
    remedy in the case of
ICA
corporations.
(d) The
    Oppression Remedy Analogy is Inapplicable
[154]

As noted,
    counsel for the respondent class plaintiffs disavow any intent to invoke the
    oppression remedy as a basis for recovery.  Instead, they say they are simply
    resorting to [t]he foundational concepts underlying the oppression remedy 
    namely, the oppression jurisprudence concentrating on the reasonable
    expectation of shareholders in business organizations (equated with policyholders
    in this case)  in order to assist the court to find the right approach to
    remedy the wrongs by the appellants:  respondents factum, at para. 123. This
    is a distinction without a difference, in our view. The effect of accepting
    their submissions  and the conclusions of the trial judge in this respect 
    would be to introduce, through the back door, the oppression remedy that does
    not exist in the
ICA
, by importing it into the any further order [the
    court] thinks fit language of s. 1031, the compliance section.
[155]

Whether an
    oppression remedy should exist in the context of
ICA
companies is a
    matter for Parliament to determine.  At the moment, no such remedy exists in
    that context, and for the reasons expressed above, the purpose and object of the
    two types of remedies are different.  In these circumstances, the analogy to
    oppression remedy jurisprudence is of little assistance.
[156]

Even if we
    were to draw upon oppression remedy principles, however, they would be of
    little assistance to the respondents in these circumstances.  The actuarial
    concept of policyholder reasonable expectations or PRE is not the
    functional equivalent of reasonable shareholder expectations in oppression
    remedy parlance.
[157]

As the
    trial judge noted, PRE refers to the expectations imputed to policyholders as a
    group, based on company information such as the dividend policy, past practice,
    and company communications to shareholders.  PRE relates to future dividends. 
    It is an actuarial principle and is not a free-standing contractual or
    statutory right.  The trial judge refused to grant the respondents request for
    a declaration that PRE includes the receipt of expense savings from merger
    synergies.  She was correct in this regard.
[158]

In
    addition, the participating policyholders could have had no reasonable or
    realistic expectation that the PAR accounts would receive all the considerable
    expense savings that would flow to them over the next 25 years through the
    existing allocation methods without their part of the corporate operation
    bearing some of the price paid to obtain those savings.  Mr. Jeffrey was quite
    open in accepting the no contribution/no benefit notion and the trial judge
    found that concession quite reasonable.
[159]

It is
    fantasy to think that, if the PATs had not been conceived, management would not
    have put in place some other mechanism to ensure that the costs of acquiring
    the benefits would be spread across the two corporate solitudes (participating
    policyholders and shareholders) if the benefits were to be as well.  The
    evidence was that alternative steps would have been taken.  In conclusion, the
    reasonable expectation principle underpinning oppression remedy jurisprudence
    would not help the respondents here.
(e) The Allocation Methods and Alternative Measures
[160]

Raymond
    McFeetors, President and CEO of Great-West Life and London Life at the time of
    the events in question, and current chair of the board for both companies, was very
    clear on this point.  In examination-in-chief, he said:
Q. Now, if the par accounts were not contributing
    to the purchase price, what was your view about their ability to get their
    share of the synergies?
A.
Well, it wouldnt have happened.  I mean,
    you know, thats the fallacy of the free lunch
... in investment parlance
    we talk ... about the free lunch and its a fallacy, there is no free lunch. 
    Without a contribution, theres no return. [Emphasis added.]
[161]

Two
    alternatives that were considered by management, although not by the directors,
    were (i) that the appellants would establish a management company to supply the
    services to them, and (ii) that the appellants would freeze unit costs
    against the PAR accounts.  It is true that the directors did not discuss these
    options seriously and that no decision was taken to proceed with them.  But
    that was because management preferred and recommended the PATs option; the
    directors accepted that recommendation, and the decision was made to proceed
    with the PATs.
[162]

Contrary
    to the respondents argument, the trial judge did not disbelieve Mr. McFeetors
    testimony that alternative steps would have been taken if the PATs had not been
    pursued.  In fact, she accepted the evidence, but simply concluded that the
    real question was whether, if a contribution to the acquisition were required
    by the PAR accounts, were the PATs the legal way to accomplish that goal?  She
    stated at paras. 155-158 of her reasons:
The prospect of PAR benefiting from the merger
    synergies without them paying or contributing towards them, did not sit well
    with the GWL directing minds and

they wanted to find a way to avert this
    free lunch
or windfall to PAR.
As a result, the executives of GWL considered that
    in order to receive the expense savings, the PAR account should contribute or
    purchase those savings from shareholders.  Put another way, PAR should
    contribute to the acquisition so as to benefit in the long run on the future
    expense savings.  The PATs are best categorized as an actuarial business
    decision made in the context of the acquisition.
No fault can be found in the business concept of a
    contribution for a benefit, as one of the plaintiffs representatives, Mr.
    Jeffrey, said so well.  He was candid to admit that it is necessary to make a
    contribution in order to receive a benefit.  I agree with him.
The question is if a contribution to the
    acquisition was required by PAR, were the PATs the legal way to attain this
    goal? [Emphasis added.]
[163]

The trial
    judge accepted but gave short shrift to the appellants evidence that
    alternative measures would have been implemented if the PATs had not been put
    in place because she fastened on the fact that management had no intention of
    changing the existing allocation methods at the time and, accordingly, that the
    savings would automatically flow to the PAR accounts in any event.  This view was
    sufficient to support her conclusion that the PAR transactions did not comply
    with GAAP, but it cannot realistically found a reasonable expectation that
    things would have remained the same regardless.
[164]

In our
    view, the trial judge misapprehended the evidence that there was no intention
    to change the allocation method: she mistakenly took it to mean that there
    was no intention to change the allocation method
even if the PATs had not
    been implemented
.  These are quite different shades of meaning, and the
    latter nuance is not consistent with the uncontradicted evidence of the
    appellants that alternatives to the existing allocation methods would have been
    considered had the PATs not been adopted.  That evidence is consistent with the
    no contribution/no benefit premise accepted by both Mr. Jeffrey and the trial
    judge.
[165]

Clearly,
    management had no intention of changing the allocation methods at the time. 
    But that was because they saw no need to do so; they thought  albeit
    mistakenly  that they could accomplish their objective of sharing the price
    and the benefits between the two classes of stakeholders by the PATs.
(f)
    The Behaviour Modification Ethic of the
Class Proceedings Act (CPA)
[166]

We do not accept
    the respondents argument that, because these proceedings were commenced under
    the
CPA
and because behaviour modification is one of the underlying
    objectives of the
CPA
, s. 1031 must therefore be interpreted more
    expansively with a behaviour modification goal in mind.  The interpretation of
    a statutory provision does not vary with the type of proceeding in which it is
    invoked.
[167]

The
CPA
is procedural legislation that opens the door to classes of individuals who
    would otherwise be unable to sue, to do so.  It is interpreted broadly with
    that purpose in mind, and the results that follow may have the salutary effect
    of modifying inappropriate corporate behaviour.  However, the nature and scope
    of the relief granted in a class proceeding must flow from the statutory cause
    of action that is asserted.  Here, the cause of action is the statutory right
    to seek an order compelling the appellants to comply with the
ICA
, its
    regulations, and the companies governing documents.  The relief goes no
    further than is permitted under s. 1031 and respondents counsel candidly and
    correctly conceded in argument that the interpretation to be placed on the
    scope of the remedy under that provision does not change with the type of
    proceeding commenced.
(3)


Appropriate
    Remedies
[168]

For the
    reasons we have articulated above, the scope of the remedy under s. 1031, and
    the judicial discretion accompanying it, do not extend to the type of
    individual relief accorded by the trial judge.  What, then, are the appropriate
    remedies?
[169]

It follows
    most obviously from the foregoing that the trial judges order setting up the
    litigation trusts, and the plan of distribution she put in place to give effect
    to them, must fall.  But what of the other remedies she granted?
[170]

Some
    preliminary observations, first.
[171]

First, it
    bears repeating that in considering the issue of remedy, the dispute is, in
    effect, between shareholders and participating policyholders.  Each group has
    rights, and management and directors have obligations to protect the rights and
    enhance the benefits of both groups.  Any remedy that favours one will have an
    adverse impact on the other.  The appropriate corrective disposition under s.
    1031 must therefore reflect this balance.
[172]

Secondly,
    while  we have confirmed that London Life and Great-West Life have breached the
    provisions of the
ICA
, those breaches all flow from the trial judges
    finding that the PATs failed to comply with GAAP.  They were primarily of an
    accounting and somewhat technical nature, therefore, and it does not follow
    that they necessarily render the transactions unfair to the PAR accounts from
    an economic standpoint.  Fairness, as mentioned, is a relevant factor in the
    debate about rectifying non-compliance.
[173]

Thirdly,
    the following factors are of particular significance to these considerations:
    (i) Mr. Jeffreys concession that the PAR accounts had to contribute in order
    to benefit; (ii) the trial judges finding that no fault could be found with
    this business premise; (iii)  the trial judges dismissal of the respondents
    claim for unjust enrichment; (iv) the trial judges finding that there was no
    evidence that the PATs had had any negative impact on participating
    policyholder dividends; and (v) the trial judges conclusion that the
    participating policyholders were neither better off nor worse off as a result
    of the PATs.
[174]

The
    participating policyholders were no better off  for the first 25 years, at
    any rate  because the effect of the transactions was that the PAR accounts
    were to receive the equivalent of their $220 million contribution plus an
    investment return of 6.91 percent per annum (which the trial judge found to be
    reasonable).  This is no better than what they would otherwise have been
    entitled to expect from the proper use of those funds.  On the other hand, the
    participating policyholders were no worse off because the costs savings were
    virtually guaranteed; the shareholders accounts were subject to a deferred
    revenue liability to make up any difference if the cost savings turned out to
    be less than anticipated.  The PAR accounts were no worse off, as well, because
    we now know that the London Life acquisition turned out to be a good deal, a
    least in the sense of the cost-saving merger synergies it generated, and that
    the savings have turned out to be greater than anticipated when the PATs were
    implemented in 1997  an estimated $68.2 million for the London Life PAR
    account over the 25-year period, according to the ERA conducted in 2002.
[175]

The trial
    judge made a number of dispositions apart from those relating to the litigation
    trusts and their related mechanisms.  Some of the more minor dispositions we
    will return to later.  For now, we focus on the difficult larger question
    raised by the foregoing considerations: in order to rectify the non-compliance,
    do the PATs themselves need to be unwound, and, if so, on what terms and as of
    what date?  The question is not an easy one to answer, as there are a number of
    potential alternatives to be addressed when responding to it.
(a) The
    Trial Judges Solution

[176]

We start
    with the alternative favoured by the trial judge.  She ordered that the monies
    (plus interest and a tax gross up) be returned to the PAR accounts, the PPEAs
    be cancelled as of January 1, 2011, and the appellants be forbidden from making
    any changes to the expense allocation methods relating to the merger synergies
    on a going forward basis.
[177]

If that
    order is to remain in effect, the PAR accounts will have received the benefit
    of the cost savings allocated to them annually during the 13 years since their
    inception, because of the PATs being in place.  And  given the effect of the
    existing allocation methods  the PAR accounts will continue to receive those
    benefits in the future, including the $68.2 million of unpredicted savings
    reflected in the ERA and any additional savings.  For those benefits, they will
    not have made, nor will they make, any contribution to the price paid to
    achieve the savings, and the appellants will be forbidden from doing what they
    have every right to do  in the absence of the PATs  namely, to seek to change
    the allocation methods to affect the flow of merger synergy savings to the PAR
    accounts.
[178]

Can it be
    said that such a result is fair to the shareholders, when the PAR accounts
    would get very significant benefits from the merger synergies without
    contributing anything to their acquisition, and while having no downside risk? 
    We do not think so. The solution ignores the no contribution/no benefit
    business principle accepted by all, including the trial judge.  It does not
    rectify the non-compliance.  Rather, it provides the PAR accounts with a
    complete and considerable windfall.
[179]

We would
    not give effect to the trial judges solution for those reasons.
(b) Other
    Alternatives
[180]

There are
    three other potential alternatives to consider:
1. that
    the PATs not be unwound at all, but allowed to continue and Great-West Life and
    London Life be forbidden from altering the allocation methods on a going
    forward basis in a way that would exclude the merger synergy savings from
    passing to the PAR accounts;
2. that
    the PATs be unwound as of the date of their implementation (November 27, 1997);
    and
3.  that
    the PATs be unwound as of the present.
[181]

There are
    things to be said in favour of all three alternatives, but all three raise
    complicating considerations as well.
(i)

Leaving the PATs in Place
[182]

For
    example, there may well be benefits to the PAR accounts if the PATs are left in
    place and further amendments to the allocation methods forbidden  particularly
    if the PAR accounts were to receive the benefit of the $27.1 million in further
    unanticipated additional expense savings reflected in the 2008 review conducted
    by Mr. Edwards and for which the evidence is that the PAR accounts would not be
    required to make a further contribution.
[183]

In
    addition, whether the PAR accounts were to receive the full benefit of the
    $68.2 million ERA savings without having to make an additional contribution to
    them  and, if so, on what terms  are unsettled questions,  and those
    questions appear to be the ERA issue over which the trial judge retained
    jurisdiction to determine.
[184]

However,
    leaving the PATs in place does not rest comfortably with our affirmation of the
    trial judges decision that the transactions breached the
ICA
, or with
    the need to provide rectification of that non-compliance.  Whats more, the
    respondents do not seek such a remedy.  Indeed, they seek the contrary
    disposition; they ask that the PATs be set aside.  It is for them to choose
    what remedy they wish to pursue in their best interests.
[185]

We
    therefore reject this alternative as well.
(ii)

The Unwinding Options
[186]

On the
    other hand, the unwinding options have their helpful and their complicating
    features, too.  On the helpful side, they are more compatible with the notion
    of rectifying the non-compliance and with the relief sought by the
    respondents.  They result in the monies being returned to the PAR accounts,
    which is consistent with the view that they ought not to have been paid out in
    the way they were, in the first place.  And, they are consistent with the
    accepted no contribution/no benefit business principle because the appellants
    would be permitted to seek amendments to the allocation methods.  At the same
    time, however, both unwinding options raise other hurdles that need to be
    confronted before the unwinding issue can be resolved.  Some of these questions
    cannot be determined at this stage of the proceedings and will have to be
    referred back to the trial judge for further consideration.
[187]

What we
    mean by this will emerge as we explore the different options.
(iii)

Choice of Options
[188]

We
    conclude that the best of the various alternatives is to unwind the PATs as of
    now.  We say this for the following reasons.
[189]

While
    unwinding the PATs from the beginning may appear, at first blush, to be the
    most logical result, given the decision that they failed to comply with the
ICA
,
    that option carries with it the problematic exercise of determining what to do
    with the allocation methods in place to this point in time  an improbable task
    at best.  This problem is at the heart of why we choose not to unwind the PATs
    from the outset.
[190]

The
    existence of the allocation methods during the period prior to trial was at the
    core of much of the trial judges GAAP analysis.  She determined that the
    expense savings would have flowed to the PAR accounts in any event  regardless
    of the PATs  given the existing allocation methods.  Because of this, and
    because she found that there was no intention to alter the allocation methods
    at that time, the trial judge appears to have been of the view that, even
    though she was unwinding the PATs, the PAR accounts were nonetheless entitled
    to the merger synergy expense savings flowing to them.
[191]

Although
    we have not interfered with the trial judges disposition in terms of the
    breach, we do not see it quite the same way when it comes to the appropriate
    remedy to be applied.  As explained earlier in the context of reasonable
    expectations, while we agree that the companies had no intention to change the
    allocation methods, or take some other steps to divert the flow of savings, when
    they were under the misapprehension that the PATs were the legal way to do so, that
    does not mean that, absent the PATs, steps would not have been taken to divert
    the flow of savings in accordance with the no contribution/no benefit
    philosophy.
[192]

We
    therefore approach the question of remedy from the premise that, if the PATs
    had not been implemented, management would have turned to alternative measures
    to ensure that the PAR accounts did not receive the benefits of the significant
    anticipated merger synergies without paying something for those benefits. 
    However, this poses problems for the unwinding
ab initio
scenario.
[193]

As long as
    the existing allocation methods remain in place and no other steps are taken to
    divert the flow of savings from the PAR accounts, the PAR accounts are entitled
    to receive the benefits of the merger synergy expense savings, including
    whatever flows from the ERA savings.  On the other hand, if the premise is that
    the allocation methods would have been changed or some other steps taken, the
    nature of the changes to the allocation methods or other steps are not matters
    that can readily be determined retrospectively.  For example, given the
    prevailing no contribution/no benefit mindset, would Great-West Life and
    London Life have sought to amend the allocation methods to preclude any of the
    anticipated savings from passing to the PAR accounts?  Or just some?  What
    would OSFIs position have been with respect to this?  In view of the public
    nature of the London Life acquisition, would a move to change the allocation
    methods or to take some other steps to divert the flow of savings have led to
    negotiations with the participating policyholders about those changes as a
    practical reality, even though the trial judge appears to have been mistaken in
    her view that such consultation was necessary as a matter of law?
[194]

In the
    face of these questions, exactly what steps would have been taken and/or
    approved by OSFI are indeterminable determinants.  They are questions that
    neither this Court nor the trial judge is in a position to sort out, looking
    backwards.  Yet they would have to be resolved before the issues of the proper
    amount to be returned to the PAR accounts could be finalized.
[195]

If the
    PATs are not unwound until the present, however, it is unnecessary to settle
    these issues looking backwards.  In our view, it is less complicated to
    determine the amount of monies to be returned to the PAR accounts by unwinding
    the PATs on a going forward basis, as of the present. That said, we recognize
    that in choosing the option of unwinding the PATs as of now, other issues must
    also be addressed.
(iv)

Payment for Expense Savings Benefits Received to the Present
[196]

The PAR
    accounts have received a portion of the merger synergy expense savings over the
    years since the implementation of the PATs.  Each year their share of the
    annual value of those savings has been credited to them and as a result the
    expenses in the PAR accounts have been reduced.
[197]

What this
    means is that if the PATs are to be unwound as of now, the monies to be
    returned to the PAR accounts by the appellants must be adjusted to account for
    the merger expense savings received by the accounts.  Put another way, the PAR
    accounts are not entitled get back all of their $220 million plus interest, but
    rather a discounted version of that amount to reflect the purchase price for
    the benefits already received prior to the date of unwinding.  These benefits
    will include the additional expense savings identified by the ERA report that
    have flowed to the PAR accounts to date.  Whether they also include the portion
    of the post-2002 $27.1 million associated with Mr. Edwards 2008 review that
    would be attributable to the PAR accounts up to the present is something that
    we will address below.
(v)

The $68.2 Million ERA Expense Savings
    and the Additional $27.1 Million Expense Savings
[198]

In
    accordance with the PATs, a review of the merger synergy savings was conducted
    looking back over the first five years (1997-2002).  The ERA report revealed
    that the savings for the London Life PAR account amounted to $68.2 million more
    than originally estimated.  This amount represented the present value, as at
    December 31, 1997, of those additional savings over the 25-year life of the
    PATs.
[199]

The debate
    over the ERA issue  i.e., whether, and if so, to what extent, the PAR
    accounts were required to contribute in exchange for the additional benefits 
    was not litigated at trial.  During her opening statement, counsel for the
    appellants advised the Court that the additional savings had not been dealt
    with by the board of directors, given this litigation.  The trial judge
    retained jurisdiction to hear submissions at a later date with respect to how
    best to deal with this ERA.
[200]

In view of
    the remedy we have selected, we do not think it matters that the directors had
    not dealt with the additional ERA savings received.  The remedy we impose calls
    for the PAR accounts to receive:
a)

Their
    original contributions of $220 million;
Plus:
b)

Forgone
    investment income to the date of trial in the amount of $172.7 million as
    calculated by the trial judge;
Plus:
c)

A further
    amount of foregone investment income to the present, calculated on the same
    basis;
Less:
d)

An amount
    representing the merger expense savings received by the PAR accounts to date
    (including, in the case of the London Life PAR account, the additional expense
    savings to date flowing from the ERA report, but not including the $27.1
    million associated with the 2008 review);
Plus:
e)

An amount
    that represents a 6.91 percent return in relation to the merger expense savings
    received to date.
[201]

The 6.91
    percent factor referred to in (e) is reflective of the fact that the PAR
    accounts were not required to pay 100 cents on the dollar for the benefits
    received.
[202]

As noted,
    on the foregoing scenario it does not matter that the directors had not dealt
    with the additional ERA savings received.  Based on the foregoing formula, the
    amount returned to the PAR accounts is to be reduced by the
total
merger
    expense savings received in the PAR accounts and to which the PAR accounts
    would be called upon to contribute, in order to give effect to the no
    contribution/no benefit principle and to ensure that the PATs are effectively
    unwound.  Had the directors gone ahead and taken additional amounts from the
    PAR accounts to off-set the $68.2 million in additional expense savings, the
    formula set out above would remain the same but the ultimate numbers would be
    different because the amount paid out of the PAR accounts would have been
    higher than the original $220 million and therefore the amount returned to them
    would have had to be increased by an equivalent amount.  The amount returned to
    the PAR accounts would still be reduced by the total expense savings (less the
    6.91 percent factor referred to above).  Therefore the net result would be the
    same either way.
[203]

We have
    excluded the $27.1 million associated with Mr. Edwards 2008 review from the
    foregoing calculations. We do this because under the PATs the PAR accounts were
    to be entitled to receive the benefit of further additional expense savings
    achieved after the first five years without making any further contribution (as
    well as any further additional savings after the 25-year life span of the
    PATs).  Since the PAR accounts were not to be called upon to contribute to
    those further additional expense savings in any event, we do not think it
    conflicts with the no contribution/no benefit rationale for the remedy we
    have put in place.
[204]

The
    numbers generated by the foregoing formula are not something that this Court
    can readily determine.  If the parties are unable to agree, we refer to the
    trial judge for determination, after further submissions, the amounts arising
    from the application of the foregoing formula.  We have concluded that the PATs
    should be unwound as of the present.  We leave it to the trial judge to select
    the most appropriate date to give effect to that conclusion (the effective
    date).
(vi)

The Tax Gross Up
[205]

The trial
    judge included in the amount to be returned to the PAR accounts  and in her
    scheme of remedies, to be paid out to the participating policyholders  a tax
    gross up of $63 million.  The inclusion of such an amount is not appropriate
    given our disposition, however.
[206]

A tax
    gross may have been a relevant consideration in view of the trial judges
    decision to establish the litigation trusts and to order what was, in effect,
    an award of individual damages to the class members in the form of a
    court-imposed dividend.  No monies are to be paid out to individual class
    members as a result of our disposition, though.  As noted above, whatever
    monies are to be returned to the PAR accounts are to be dealt with in those
    accounts in accordance with the dividend policies of Great-West Life and London
    Life in the ordinary course of business.  To the extent that some or all of
    those monies may be paid out as dividends, they should be treated for tax
    purposes as they would normally be treated for tax purposes, both from the
    companies and from the participating policyholders perspectives.
[207]

No award
    of damages is made here.  A tax gross up is not called for, in our view.  That
    portion of the trial judges order must also be set aside.
(vii)

Other Relief
[208]

The trial
    judge granted certain other relief that must be reconsidered as well.
[209]

First, she
    included Lifeco  London Lifes parent company  in the defendants against whom
    her orders were made.  This relief cannot stand.  Lifeco is a party only to the
    McKittrick action, and then only with respect to the claim for unjust
    enrichment.  The trial judge dismissed the claim for unjust enrichment;
    therefore there is no basis for the granting of other relief against Lifeco.
[210]

Secondly,
    we would not require the trial judges reasons to be circulated to all members
    of the two classes in their entirety (or the reasons of this Court).  We think
    it sufficient that a summary of the salient points be distributed to class
    members as part of the notification of the results of the proceedings and that
    such summary advise class members of the availability of these reasons on this
    Courts website. Finally, it follows from the foregoing reasons that the
    injunctive relief granted by the trial judge restraining the appellants from
    charging, debiting or expensing any amount in respect of the merger synergies
    to the PAR accounts must fall.
XI. DISPOSITION
[211]

For the
    foregoing reasons, the appeal is allowed in part and we order as follows:
a)

That the trial judges creation of the
    litigation trusts, and the mechanism she put in place to give effect to them,
    be set aside; paras. 30-32 of the judgment are therefore struck.
b)

That the injunctive relief at para. 26 prohibiting
    the defendants (subject to para. 27 of the judgment) from charging, debiting or
    expensing to the PAR accounts any amount in respect of merger synergies, to the
    extent it relates to the period following the effective date, be set aside.
c)

That para. 27 remain in effect, except that
    January 1, 2011 is replaced by the effective date;  and that as of the
    effective date, the defendants shall:
·

Cancel the PPEAs in the PAR accounts; and,
·

Cancel the annual amortization charges in the
    PAR accounts in respect of the PPEAs.
d)

That the monetary relief provided for in paras.
    28 and 29 be varied to provide for the payment into the PAR accounts of the sum
    of $220 million, plus foregone investment income to the effective date,
less
an amount agreed to by the parties or to be determined by the trial judge in
    accordance with the formula set out in para. 200 above.
e)

That the monies returned to the PAR accounts be
    dealt with in the ordinary course in accordance with the dividend policies of
    Great-West Life and London Life.
f)

That the monies
returned
not include the tax
    gross up of $63 million ordered by the trial judge.
g)

That the words or any other amounts except
    those arising in the ordinary course of business in para. 33 of the judgment
    be deleted.
h)

That Lifeco be deleted from the reference to
    defendants in the relief granted.
i)

That the trial judges finding that there was a
    breach of s. 166(2) of the
ICA
be set aside.
j)

That para. 40 of the judgment requiring that the
    reasons for judgment be provided to the class members be deleted and replaced
    with an order directing that a summary of the trial judges reasons and these
    reasons be provided to the class members by the defendants, and that such
    summary shall advise class members of the availability of these reasons on this
    Courts website.
k)

That para. 41 of the judgment be deleted.
[212]

If the
    parties are unable to agree on costs, they may file brief written submissions
    within 30 days of the release of these reasons.
RELEASED:
    DOC  NOV 03 2011
D. OConnor A.C.J.O.
R.A.
    Blair J.A.
H.S.
    LaForme J.A.
Appendix A
Insurance Companies Act
, S.C. 1991, c. 47
(Provisions as in force at the
    time in question, except for s. 1031 which is cited in its current form)
15.(1)  A company or society
    has the capacity of a natural person and, subject to this Act, the rights,
    powers and privileges of a natural person.
15.(2)  Neither a company nor
    a society shall carry on any business or exercise any power that it is
    restricted by this Act from carrying on or exercising, or exercise any of its
    powers in a manner contrary to this Act.
166.
(1) Every director and officer of a
    company in exercising any of the powers of a director or an officer and
    discharging any of the duties of a director or an officer shall
(
a
) act honestly and in good faith with
    a view to the best interests of the company; and
(
b
) exercise the care, diligence and
    skill that a reasonably prudent person would exercise in comparable
    circumstances.
166.
(2) Every director, officer and
    employee of a company shall comply with this Act, the regulations, the
    companys incorporating instrument and the by-laws of the company.
220.
A
    director, an officer or an employee of a company is not liable under subsection
    166(1) or (2), or section 216 or 219 if the director, officer or employee
    relies in good faith on
(
a
) financial
    statements of the company represented to the director, officer or employee by
    an officer of the company or in a written report of the auditor of the company
    fairly to reflect the financial condition of the company; or
(
b
) a report of
    an accountant, actuary, lawyer, notary or other professional person whose
    profession lends credibility to a statement made by the professional person.
331.(4) The
    financial statements referred to in subsection (1), paragraph (3)(
b
)
    and subsection 333(1) shall, except as otherwise specified by the
    Superintendent, be prepared in accordance with generally accepted accounting
    principles, the primary source of which is the Handbook of the Canadian Institute
    of Chartered Accountants. A reference in any provision of this Act to the
    accounting principles referred to in this subsection shall be construed as a
    reference to those generally accepted accounting principles with any
    specifications so made.
456.
A company shall maintain accounts, in
    the form and manner determined by the Superintendent, in respect of
    participating policies, separately from those maintained in respect of other
    policies.
457.
There
    shall be credited to, or debited from, a participating account maintained
    pursuant to section 456 that portion of the investment income or losses of the
    company for a financial year, including accrued capital gains or losses,
    whether or not realized, that is determined in accordance with a method that is
(
a
) in the
    written opinion of the actuary of the company, fair and equitable to the
    participating policyholders;
(
b
) approved by
    resolution of the directors, after considering the written opinion of the
    actuary of the company; and
(
c
) not
    disallowed by the Superintendent, on the ground that it is not fair and
    equitable to the participating policyholders, within sixty days after receiving
    the resolution.
458.
There shall be debited from a participating
    account maintained pursuant to section 456 that portion of the expenses,
    including taxes, of the company for a financial year that is determined in
    accordance with a method that is
(
a
) in
    the written opinion of the actuary of the company, fair and equitable to the
    participating policyholders;
(
b
) approved
    by resolution of the directors, after considering the written opinion of the
    actuary of the company; and
(
c
) not
    disallowed by the Superintendent, on the ground that it is not fair and
    equitable to the participating policyholders, within sixty days after receiving
    the resolution.
461.
A
    company that has share capital may, from a participating account maintained
    pursuant to section 456, make a payment to its shareholders, or transfer an
    amount to an account (other than a participating shareholder account as defined
    in section 83.01) from which a payment can be made to its shareholders, if

(
b
) the company
    pays dividends or bonuses to its participating policyholders out of the profits
    of the participating account for that financial year in accordance with its
    dividend or bonus policy established pursuant to paragraph 165(2)(
e
);
    and
462.
The only transfers that may be made from a
    participating account maintained pursuant to section 456 are:
(
a
) transfers made pursuant to
    sections 461 and 463;
(
b
) transfers made in respect of
    transfers or reinsurance of all or any portion of the participating policies in
    respect of which the participating account is maintained; and
(
c
) transfers, with the approval
    of the Superintendent, of amounts that can reasonably be attributed to sources
    not related to the participating policies in respect of which the account is maintained.
464.
(1) Subject
    to this section, the directors of a company that issues participating policies
    may declare, and the company may pay or otherwise satisfy, a dividend, bonus or
    other benefit on those policies in accordance with its dividend or bonus policy
    established pursuant to paragraph 165(2)(
e
).
1031.

If a company,
    a society, a foreign company, a provincial company or an insurance holding
    company or any director, officer, employee or agent of one does not comply with
    any provision of this Act or the regulations other than a consumer provision,
    or, in the case of a company, a society or an insurance holding company, of the
    incorporating instrument or any by-law of the company, society or insurance
    holding company, the Superintendent, any complainant or any creditor of the
    company, society or insurance holding company may, in addition to any other
    right that person has, apply to a court for an order directing the company,
    society, foreign company, provincial company, insurance holding company,
    director, officer, employee or agent to comply with  or restraining the
    company, society, foreign company, provincial company, insurance holding
    company, director, officer, employee or agent from acting in breach of  the
    provision and, on the application, the court may so order and make any further
    order it thinks fit.

[1]

The trial judges orders were made against all of
    the defendants, which in the McKittrick action include Great-West Lifeco Inc.,
    Great-West Lifes parent company. We discuss its role under the remedies
    section of these reasons.


[2]
Under the
ICA
, a life insurance company is required to appoint an
    actuary. An appointed actuary has special obligations, including opining on the
    expense and income allocation methods of the company.


[3]
The ERA calculation also demonstrated a marginal increase in anticipated
    Great-West Life expense savings, but the increase was less than 10 percent of
    the original $40 million paid by the Great-West Life PAR account, and therefore
    did not qualify for an adjustment.
